Title: To Alexander Hamilton from Jonathan Williams, 18 August 1796
From: Williams, Jonathan
To: Hamilton, Alexander


Mount Pleasant [near Philadelphia], August 18, 1796. “I wrote you, on the day of my last Interview relative to my affair with Mr Macomb, June 8. 1796.… By your silence it is evident that, as counsel for Mr Macomb you did not think yourself justifiable to enter farther into the Matter. My only reason for troubling you now, is to request your remembrance of the measures I have taken to procure an amicable arrangement; and at the future day you will do me the justice to allow, that I am not bound by politeness, or any principle of regard to the parties, to vary in the smallest degree any kind of rigour that the Laws will Support.”
